two mortgage foreclosure actions, the defendant Rossi appeals from an order of the Supreme Court, Kings County (DeMatteo, J.H.O.), dated August 1, 1986, which, after a hearing, denied her motion to set aside two judgments of foreclosure against her *560on the ground that she was not served with process in the actions.
Ordered that the order is affirmed, with costs.
We find'no merit to the appellant’s contentions and no basis for disturbing the order under review. Brown, J. P., Lawrence, Weinstein and Eiber, JJ., concur.